Decree of the Surrogate’s Court of Kings county reversed, upon questions of fact, with costs to the finally successful party, payable from the estate, *910and a trial of the following issues of fact directed to be had as provided by section 2588 of the Code of Civil Procedure by a jury at the November term of the Supreme Court in the county of Kings, viz.: 1. Is the signature attached to the alleged will the genuine signature of the deceased, Mary A. Waldron? 2. Was such alleged will executed as required by .law? 8. Was the execution of the alleged will procured by fraud or undue influence practiced upon the testatrix?. No opinion. Jenks, P. J., Burr, Thomas, Woodward and Rich, JJ., concurred.